Citation Nr: 1403825	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than May 3, 1995 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1969 to October 1970.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The Veteran requested to be scheduled for a RO hearing in August 2005, and was notified in September 2006 of the hearing scheduled in November 2006; however, he did not appear for the hearing or request postponement of the hearing.  In consideration of the foregoing, the Board finds that the Veteran's request for an RO hearing has been withdrawn.  The Veteran has not requested a Board hearing.  

The issue on appeal has been adjudicated by the RO as a claim for entitlement to an earlier effective date based on clear and unmistakable error (CUE) in the December 2002 rating decision that granted service connection for PTSD effective September 24, 1996, which was not appealed.  However, during the course of the current appeal, the RO determined that there was CUE in the December 2002 rating decision and assigned an effective date of May 3, 1995 for the grant of service connection for PTSD.  See December 2006 rating decision.  In light of the December 2006 rating decision, the December 2002 rating decision is no longer considered a final decision.  The RO's December 2006 finding of CUE in the December 2002 decision vitiates its finality (res judicata effect).  38 C.F.R. 
§ 3.105(a) (2013); see also Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc) (a claim of CUE in a prior decision is "not being reopened . . . [Rather] [i]t is being revised to conform to the 'true' state of the facts or the law that existed at the time of the original adjudication").  Because the December 2002 rating decision is not final, the Board will not consider whether there was CUE in the December 2002 rating decision that granted a September 24, 1996 effective date for the grant of service connection for PTSD.  

Also, although service connection for a nervous condition was originally denied in an unappealed October 1972 rating decision, official service department records have since been associated with the record.  In February 2000, the Veteran's service personnel records and official documents of the U.S. Army were obtained, and those records provided verification of the Veteran's claimed in-service stressor events.  See October 2002 Administrative decision.  Because the award of service connection for PTSD was based, in part, on the service records obtained in February 2000, the records are relevant to the claim; therefore, the October 1972 rating decision is not final.  38 C.F.R. § 3.156(c) (2013).  Thus, because there is no final rating decision on which to base a collateral attack on the basis of CUE, the current appeal is a claim for an earlier effective date (i.e., not based on CUE), and has been recharacterized on the first page of this decision to reflect accurately the issue currently before the Board.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional evidentiary development is needed before proceeding with appellate review.  

In this case, the Veteran seeks an effective date earlier than May 3, 1995 for the grant of service connection for PTSD.  The Veteran asserts that he is entitled to an effective date back to 1972, when he originally filed a service connection claim for a nervous condition.

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).  Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A review of the record reveals that the Veteran originally filed a VA claim for disability compensation benefits for a nervous condition on April 18, 1972.  There is no communication received prior to that date which established an informal or formal claim of service connection for a psychiatric disorder, to include PTSD, and the Veteran does not contend otherwise.  Therefore, the date of the claim for service connection for an acquired psychiatric disorder, to include PTSD, is April 18, 1972. 

On the question of when entitlement arose for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that the evidence currently of record is insufficient to decide the claim.  When the Veteran filed the claim in April 1972, he asserted that he had had a nervous condition since October 28, 1970, the day he separated from active service.  The earliest evidence of medical treatment for psychiatric problems included in the record is a November 1991 VA treatment record, which includes a diagnosis of probable anxiety and shows that an anti-anxiety medication (Buspar) was then prescribed.  Beginning in 1995, post-service treatment records show various Axis I diagnoses to include Anxiety Disorder NOS, Alcohol Dependence, PTSD, Major Depression, and/or Psychotic Disorder NOS.  

Although the Veteran reported at the June 1995 VA medical examination that he had never had any psychiatric treatment, he more recently wrote, on the February 2010 VA Form 9, that he began receiving treatment for a nervous condition at the VAMC in Puerto Rico in 1972.  In light of the Veteran's assertion of psychiatric treatment since 1972, the Board finds that an attempt to obtain any pertinent treatment records that may exist from the VA Caribbean Healthcare System in San Juan, Puerto Rico dated from April 1972 to May 1995 is warranted.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Also, the Veteran should be asked to identify any non-VA treatment from October 1970 to May 1995 that he received and an attempt to obtain any identified non-VA treatment records should be made.  

Thereafter, a retrospective medical opinion should be obtained to determine when the Veteran's currently service-connected psychiatric disability first manifested.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Accordingly, the case is REMANDED for the following actions:

1.   Attempt to obtain any treatment records pertaining to the Veteran's treatment for psychiatric disability, to include PTSD, through the VA Caribbean Care System in San Juan, Puerto Rico from January 1972 to May 1995.  Once obtained, the treatment records should be associated with the record.  The search should include any archived or retired records. 

Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for medical records pertaining to any private medical treatment received for psychiatric disability, to include PTSD, from October 1970 to May 1995.  After obtaining a completed VA Form 21-4142, obtain the medical records.  He should also be advised that he may alternatively submit the private treatment records to VA himself.  Any documents received by VA should be associated with the record.

Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

3.  After the above actions have been accomplished, the Veteran should be scheduled for a VA examination to determine the date of onset of any current psychiatric disability, to include PTSD. 

All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the examination report. 

Based on review of the appropriate records, and after obtaining a detailed history of psychiatric symptoms, diagnosis and treatment from the Veteran, the examiner should provide an opinion as to when each of the Veteran's current psychiatric disabilities, to include PTSD, first manifested and describe the symptoms manifested at the time of onset.    

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  

4.  Thereafter, readjudicate the issue on appeal.  If any benefit remains denied, provide a supplemental statement of the case with an appropriate period of time for response by the Veteran and the representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


